[Cite as State v. Bullock, 2017-Ohio-497.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             CLINTON COUNTY




STATE OF OHIO,                                     :
                                                          CASE NO. CA2016-07-018
        Plaintiff-Appellant,                       :
                                                                OPINION
                                                   :             2/13/2017
    - vs -
                                                   :

AARON M. BULLOCK,                                  :

        Defendant-Appellee.                        :



             CRIMINAL APPEAL FROM CLINTON COUNTY MUNICIPAL COURT
                             Case No. TRC1600819 A, B



Laura R. Gibson, Wilmington Prosecuting Attorney, 69 N. South Street, Wilmington, Ohio
45177, for plaintiff-appellant

Rose & Dobyns Co., LPA, Blaise S. Underwood, 97 N. South Street, Wilmington, Ohio
45177, for defendant-appellee



        S. POWELL, P.J.

        {¶ 1} Plaintiff-appellant, the state of Ohio, appeals from the decision of the Clinton

County Municipal Court granting the motion to suppress filed by defendant-appellee, Aaron

M. Bullock. For the reasons outlined below, we reverse and remand for further proceedings.

        {¶ 2} During the early morning hours of February 4, 2016, Deputy Traevon Williams

with the Clinton County Sheriff's Office issued a citation to Bullock for operating a vehicle
                                                                       Clinton CA2016-07-018

while under the influence of alcohol or drugs in violation of R.C. 4511.19(A)(1)(a) and

4511.19(A)(2), both first-degree misdemeanors. Bullock then filed a motion to suppress

alleging Deputy Williams' traffic stop of his vehicle was unlawful and in violation of the Fourth

Amendment to the United States Constitution. After holding a hearing on the matter, the trial

court granted Bullock's motion to suppress upon finding "no exception to the Fourth

Amendment has been met by the evidence[.]" The state now appeals from the trial court's

decision, raising a single assignment of error for review.

       {¶ 3} THE TRIAL COURT ERRED BY GRANTING APPELLEE'S MOTION TO

SUPPRESS.

       {¶ 4} In its single assignment of error, the state argues the trial court erred by

granting Bullock's motion to suppress upon finding the traffic stop of his vehicle was unlawful

and in violation of the Fourth Amendment to the United States Constitution. We agree with

the state.

       {¶ 5} Appellate review of a ruling on a motion to suppress presents a mixed question

of law and fact. State v. Gray, 12th Dist. Butler No. CA2011-09-176, 2012-Ohio-4769, ¶ 15,

citing State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, ¶ 8. When considering a

motion to suppress, the trial court, as the trier of fact, is in the best position to weigh the

evidence in order to resolve factual questions and evaluate witness credibility. State v.

Vaughn, 12th Dist. Fayette No. CA2014-05-012, 2015-Ohio-828, ¶ 8. In turn, this court is

bound to accept the trial court's findings of fact if they are supported by competent, credible

evidence. State v. Dugan, 12th Dist. Butler No. CA2012-04-081, 2013-Ohio-447, ¶ 10.

"'Accepting these facts as true, the appellate court must then independently determine,

without deference to the conclusion of the trial court, whether the facts satisfy the applicable

legal standard.'" State v. Runyon, 12th Dist. Clermont No. CA2010-05-032, 2011-Ohio-263,

¶ 12, quoting Burnside.
                                               -2-
                                                                      Clinton CA2016-07-018

       {¶ 6} Ohio recognizes two types of lawful traffic stops. State v. Campbell, 12th Dist.

Butler Nos. CA2014-02-048 and CA2014-02-051, 2014-Ohio-5315, ¶ 25. The first type of

lawful traffic stop is a noninvestigatory stop in which an officer has probable cause to stop a

vehicle because the officer observed a traffic violation. State v. Moore, 12th Dist. Fayette

No. CA2010-12-037, 2011-Ohio-4908, ¶ 31, citing Whren v. United States, 517 U.S. 806,

810, 116 S. Ct. 1769 (1996).       The establishment of probable cause "requires only a

probability or substantial chance of criminal activity, not an actual showing of such activity."

Wilmington v. Lubbers, 12th Dist. Clinton No. CA2013-06-013, 2014-Ohio-3083, ¶ 12,

quoting Illinois v. Gates, 462 U.S. 213, 243, fn. 13, 103 S. Ct. 2317 (1983). "The focus,

therefore, is not on whether an officer could have stopped the suspect because a traffic

violation had in fact occurred, but on whether the arresting officer had probable cause to

believe that a traffic violation had occurred." State v. Pfeiffer, 12th Dist. Butler No. CA2003-

12-329, 2004-Ohio-4981, ¶ 23, citing State v. Terrell, 12th Dist. Clinton No. CA99-07-020,

2000 WL 1591147 (Oct. 23, 2000).

       {¶ 7} The second type of lawful traffic stop is an investigative stop, also known as a

Terry stop, in which the officer has reasonable suspicion based upon specific or articulable

facts that criminal behavior is imminent or has occurred. Id. at ¶ 33, citing Terry v. Ohio, 392
U.S. 1, 21, 88 S. Ct. 1868 (1968).       While the concept of "reasonable and articulable

suspicion" has not been precisely defined, it has been described as something more than an

undeveloped suspicion or hunch, but less than probable cause. State v. Baughman, 192
Ohio App. 3d 45, 2011-Ohio-162, ¶ 15 (12th Dist.), citing Terry at 20-21. The propriety of an

investigative stop "must be viewed in light of the totality of the surrounding circumstances,

from the perspective of a reasonably prudent police officer on the scene guided by his

experience and training." Id., citing State v. Batchili, 113 Ohio St. 3d 403, 2007-Ohio-2204,

paragraph two of the syllabus; and State v. Bobo, 37 Ohio St. 3d 177 (1988), paragraph one
                                              -3-
                                                                        Clinton CA2016-07-018

of the syllabus.

       {¶ 8} At the hearing on Bullock's motion to suppress, Deputy Williams, the only

witness called by either party, testified that at approximately 2:00 a.m. on the morning in

question, he observed Bullock driving southbound on State Route 730 with his right hand turn

signal on. However, instead of turning down the only available roadway to the right, Deputy

Williams testified Bullock continued driving past that roadway for a "significant distance" of

over 300 feet before eventually pulling off to the side of the road. According to Deputy

Williams, Bullock then stopped his vehicle "straddling the solid white line," with his turn signal

still on, for thirty seconds.

       {¶ 9} Continuing, Deputy Williams testified he then observed Bullock pull back onto

the road and make an almost immediate left hand turn, without signaling, going "completely

off the road" and into a field, eventually coming to a stop in a nearby driveway. As Deputy

Williams testified, Bullock "didn't attempt to get back onto the roadway or take the sharp turn

into the driveway, he just continued straight through the field[.]" Deputy Williams further

testified that "it wasn't far but it was off the roadway a considerable amount." Upon seeing

Bullock drive off the road and into the field, Deputy Williams testified he turned on his

overhead lights and initiated a traffic stop because he was concerned for Bullock's safety and

"unsure if maybe he was under the influence or if he was suffering from a medical condition."

       {¶ 10} After a thorough review of the record, we find the trial court erred by granting

Bullock's motion to suppress. As can be seen, the record contains ample evidence to

support, at the very least, a reasonable and articulable suspicion that criminal behavior is

imminent or has occurred for Deputy Williams to initiate a lawful investigative traffic stop on

Bullock's vehicle. As noted above, Deputy Williams observed Bullock driving southbound on

State Route 730 during the early morning hours with his right-hand turn signal on, but not

making the only right-hand turn available to him. Instead, Bullock drove for what Deputy
                                               -4-
                                                                       Clinton CA2016-07-018

Williams characterized as a "significant distance" of over 300 feet before he pulled to the side

of the road and stopped his vehicle, straddling the white line with his turn signal still on, for

thirty seconds.

       {¶ 11} These acts, while somewhat odd, may seem innocent enough when taken in

isolation. However, after the thirty seconds elapsed, the record indicates Bullock then pulled

back onto the road and made an almost immediate left hand turn, without signaling, driving

completely off the road and into a field, eventually stopping in a nearby driveway. When

considering the totality of the circumstances, from the perspective of Deputy Williams on the

scene guided by his experience and training, these facts would certainly give rise to, at the

very least, a reasonable and articulable suspicion that criminal behavior was imminent or had

occurred to permit Deputy Williams to make a lawful investigatory traffic stop of Bullock's

vehicle. Again, as Deputy Williams even testified, he initiated the traffic stop because he was

concerned for Bullock's safety and "unsure if maybe he was under the influence or if he was

suffering from a medical condition."

       {¶ 12} As this court has expressed previously, a defendant need not actually be found

guilty of an underlying traffic violation for the traffic stop to be considered lawful and the

balance of the charges to remain valid. See Pfeiffer, 2004-Ohio-4981 at ¶ 23. Therefore,

because Deputy Williams conducted, at a minimum, a lawful investigatory traffic stop of

Bullock's vehicle, the trial court's decision granting Bullock's motion to suppress is reversed

and this matter is remanded for further proceedings.

       {¶ 13} Judgment reversed and remanded for further proceedings.


       RINGLAND and M. POWELL, JJ., concur.




                                               -5-